DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Abstract and Specification filed on 06/30/2020 has been entered by the Examiner. 
The disclosure is objected to because of the following informalities:
“rear side” ([0040], [0041], [0048], [0053], [0054], [0069], [0073], [0075], [0079], [0092], [0093] and List of reference numerals) should be changed to 
--rear--  
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities:  
“the rear side of the car” (lines 1-2) needs to be changed on the --rear of the car--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,403,564 B1 Al-Huwaider.
Regarding claim 1, Al-Huwaider ‘564 discloses a spoiler assembly (10) for a car (C), wherein the spoiler assembly (10) comprises a support structure (13) and body portion (11a,11b) moveably mounted to the support structure (13), wherein the support structure (13) is configured to be attached to the car (C), wherein the spoiler assembly (10) comprises one or more actuators (20) configured to change the orientation of the body portion (11a,11b), wherein the body portion (11a,11b) is arranged to be rotated with respect to the direction of travel (i.e. rotated about an axis parallel to the longitudinal direction) of the car (C).
The same reasoning applies to the subject matter of the corresponding method claim 15.

Regarding claims 4-6, that the support structure of the spoiler assembly is attached to the car by brackets, although not explicity disclosed, it would be obvious constructional consideration for the skilled person.
Although the mounting of the actuators to the brackets would appear to be new, any technical affect thus achieved would seem to be lacking and the features would therefor appear to relate more to the structural arrangement that solving a technical problem.  
Regarding claim 7, Al-Huwaider ‘564 discloses each of the one or more actuators (20) are attached by] a joint (25b) attached to the body portion (11a,11b).
Regarding claim 8, the use of a ball joint between the actuator and the body portion of the spoiler arrangement is an equivalent to the rubber bushing joints (25a, 25b) in Al-Huwaider ‘564 and would be interchangeable whilst maintaining the flexibility in the joint. 
Regarding claim 9, it is well known to use hydraulic actuators in vehicle spoiler assemblies (see references US 2019/0092403 A1 in paragraph [0008], 
Regarding claim 10, Al-Huwaider ‘564 discloses the spoiler assembly (10) comprises two symmetrically arranged actuators (20).
 	Regarding claims 11 and 12, Al-Huwaider ‘564 discloses the spoiler assembly (10) for a car (C) comprises a first spoiler body (12a) and a second spoiler body (12b) separated from or configured to be moved independently of the first spoiler body (12a).
Regarding claim 14, Al-Huwaider ‘564 discloses the spoiler assembly (10) is arranged at the rear of a car.
Regarding claim 17, Al-Huwaider ‘564 also discloses that the method of operation comprises the step of controlling the position and orientation of the body portion (11a, 11b) by activating a first actuator (20) and a second actuator (20) attached to the body portion (11a,11b) at each side of the joint (13a,13b). 
Regarding claims 18 and 19, Al-Huwaider ‘564 discloses that the method of operation comprises the step of controlling the position and orientation of the body portion (11a, 11b) by activating a first actuator (20) and a second actuator (20) attached to the body portion (11a,11b).
.
Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other spoiler similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612